UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): May 9, 2011 COMMUNICATIONS SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-31588 41-0957999 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10900 Red Circle Drive, Minnetonka, MN (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (952) 996-1674 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-2) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition On May 9, 2011, the Registrant issued a press release, a copy of which is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Note: The information in this report (including the exhibit) is furnished pursuant to Item 2.02. Results of Operations and Financial Condition and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, unless incorporated by specific reference in such filing. ITEM 9.01. Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits The following are filed as exhibits to this Current Report: Exhibit No. Description of Exhibit Press Release issued May 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMUNICATIONS SYSTEMS, INC. By /s/ David T. McGraw David T. McGraw Its: Chief Financial Officer Dated: May 11, 2011
